

117 HR 3497 IH: Protecting UACs Through Enhanced Sponsor Vetting Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3497IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Garbarino (for himself, Mr. McCaul, and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Homeland Security Act of 2002 to direct the Director of the Office of Refugee Resettlements of the Department of Health and Human Services to establish additional procedures for making placement determinations for all unaccompanied alien children who are in Federal custody by reason of their immigration status, and for other purposes.1.Short titleThis Act may be cited as the Protecting UACs Through Enhanced Sponsor Vetting Act of 2021.2.Additional procedures for placement decisions for unaccompanied alien childrenSection 462 of the Homeland Security Act of 2002 (6 U.S.C. 279) is amended—(1)in subsection (b)(1)—(A)in subparagraph (K), by striking ; and at the end;(B)in subparagraph (L), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(M)providing notification of the prospective placement of an unaccompanied alien child with a sponsor to the Governor of the State and the chief executive of the county in which the sponsor resides.; (2)in subsection (b)(2), by amending subparagraph (A) to read as follows:(A)shall coordinate with appropriate juvenile justice professionals, the Director of the Bureau of Citizenship and Immigration Services, the Assistant Secretary of the Bureau of Border Security, the Director of the Federal Bureau of Investigation, and appropriate State and local law enforcement officials to ensure that such determinations ensure that unaccompanied alien children described in such subparagraph—(i)are likely to appear for all hearings or proceedings in which they are involved;(ii)are protected from smugglers, traffickers, members of a designated trans­na­tion­al criminal organization, or others who might seek to victimize or otherwise engage them in criminal, harmful, or exploitive activity, including by conducting a thorough criminal history background check utilizing the Next Generation Identification System or its successor system on prospective sponsors;(iii)are placed in a setting in which they are not likely to pose a danger to themselves or others; and; (3)by redesignating subsection (g) as subsection (h) and—(A)in paragraph (1) of such subsection, by striking and at the end;(B)in paragraph (2) of such subsection, by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)the term transnational criminal organization means a criminal organization that has been designated as a transnational criminal organization by the Office of Foreign Assets Control at the Department of the Treasury.; and(4)by inserting after subsection (f) the following:(g)Additional procedures for making placement determinations(1)Criminal records checksThe Director shall coordinate with the Attorney General to conduct a thorough criminal history background check utilizing the Next Generation Identification System or its successor system for all prospective sponsors before placement of an unaccompanied alien child.(2)Consultation with relevant law enforcement entitiesThe Director shall consult with relevant law enforcement entities, including Federal, State, and local law enforcement, prior to making a determination on whether it is appropriate to place an unaccompanied alien child with a prospective sponsor. This consultation will examine any criminal activity in which the prospective sponsor may have been, or is currently, involved.(3)Notification to State and local governmentsThe Director shall notify relevant State and local governments of the decision to place an unaccompanied alien child with a sponsor. This notification will include the Governor of the state where the sponsor resides, as well as the mayor or equivalent officeholder of the locality where the sponsor resides.(4)Transnational criminal organization intelligence sharingThe Director shall provide to the Terrorist Screening Center information uncovered during the placement process of an unaccompanied alien child that establishes membership in, or affiliation with, a designated transnational criminal organization of either an unaccompanied alien child or a prospective sponsor..